DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed on 11 May 2021. Claims 1, 4-7, 11-12 and 16-20 are pending in the application. Claims 1, 5, 7 and 12 are amended; and claims 2-3, 8-10 and 13-15 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 11-12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Draft Report of 3GPP TSG RAN WG1 #AH1_NR v0.1.0 (Spokane, USA, 16th – 20th January 2017)”, hereafter D1 in view of Samsung, “CSI-RS for beam management”. 3GPP TSG RAN WG1#88, Spokane, USA, 3rd – 7th April 2017, R1-1705351, hereafter D2.

Regarding claim 1, D1 discloses a reference signal notification method, comprising: sending, by a network device, a reference signal notification message, wherein the reference signal notification message comprises time resource information of a reference signal, wherein the reference signal is a channel state information reference signal (CSI-RS) (pp 39-40 Agreement disclosing a “Resource Setting” defined as configuration for signal for channel and/or interference measurement; and disclosing configuration parameters signaled via RRC at least for signal acquisition comprising M≥1 Resource Settings including a configuration of resources for CSI-RS resource sets including mapping to REs, number of ports, time-domain behavior, etc.).
D1 does not disclose the following; however, D2 discloses wherein the time resource information is a time offset of the CSI-RS (Section 4 disclosing the CSI_RS is periodically configured with period P and offset O in terms of a first slot of a radio frame), and wherein the reference signal notification message further comprises a cell identity (Section 4 disclosing CSI-RS is configuration includes cell specificity; Proposal 3: NR supports cell-specific configuration of CSI-RS) and numerology information of the CSI-RS (Section 3 proposal 2 CSI-RS can be configured as 1/X-th of the length of OFDM symbol in the reference numerology by means of X-times subcarrier scaling where possible values of X are 1, 2 and 4; Section 4 disclosing resources are configured in the slot structure based on the configured data numerology, e.g., 60kHz, the sub-time unit may corresponds to sub-OFDM symbol, whose length is 1/K times as the length for the OFDM symbol length in the configured numerology).  
It would have been obvious to one of ordinary skill in the art to include the CSI-RS configuration information taught by D2 in the RRC message disclosed by D1 because cell-specific configurations can aid in inter-cell beam measurements and with mobility (Section 4) while intervals of sub-time units for CSI-RS bas on numerology provides for flexible beam sweeping, mapping of CSI-RS to SS blocks with shorter symbols and use of CP in each shorter symbol for providing guard time for RX beam switch and AGC adjustments (Section 3 below Figure 2).

Regarding claim 4, D1 in view of D2 further discloses the method according to claim 1, comprising: sending, by the network device, the reference signal notification message to a user equipment (UE) (D1: pp 39-40 Agreement disclosing a “Resource Setting” defined as configuration for signal for channel and/or interference measurement; and disclosing configuration parameters signaled via RRC), wherein the network device is a network device in a current cell of the UE, or wherein the network device is a network device in a neighboring cell of a current cell of the UE (Section 4 disclosing the network can provide cell specifically configured CSI-RS for initial beam selection or cell specifically configured CSI-RS for neighbor cells to be used in mobility decisions which inherently comes from a current cell of the UE ; further, the concept of handover to a neighbor cell is discussed which obviously provides for the neighbor cell to provide CSI-RS configuration to the UE after handover).  

Regarding claim 5, D1 discloses a reference signal notification method, comprising: receiving, by a UE, a reference signal notification message, wherein the reference signal notification message comprises time resource information of a reference signal, wherein the reference signal is a channel state information reference signal (CSI-RS) (pp 39-40 Agreement disclosing a “Resource Setting” defined as configuration for signal for channel and/or interference measurement; and disclosing configuration parameters signaled via RRC at least for signal acquisition comprising M≥1 Resource Settings including a configuration of resources for CSI-RS resource sets including mapping to REs, number of ports, time-domain behavior, etc.); and 
receiving, by the UE, a reference signal based on the time resource information of the reference signal (pp 39-40 disclosing measurement and reporting settings are part of the configuration implicitly disclosing the UE receives the CSI-RS).
D1 does not disclose the following; however, D2 discloses wherein the time resource information is a time offset of the CSI-RS  (Section 4 disclosing the CSI_RS is periodically configured with period P and offset O in terms of a first slot of a radio frame), and wherein the reference signal notification message further comprises a cell identity (Section 4 disclosing CSI-RS is configuration includes cell specificity; Proposal 3: NR supports cell-specific configuration of CSI-RS) and numerology information of the CSI-RS (Section 3 proposal 2 CSI-RS can be configured as 1/X-th of the length of OFDM symbol in the reference numerology by means of X-times subcarrier scaling where possible values of X are 1, 2 and 4; Section 4 disclosing resources are configured in the slot structure based on the configured data numerology, e.g., 60kHz, the sub-time unit may corresponds to sub-OFDM symbol, whose length is 1/K times as the length for the OFDM symbol length in the configured numerology).
Further, D2 suggests receiving the configured CSI-RS (Section 4 and 5 disclosing measurement at the UE of CSI-RS).
It would have been obvious to one of ordinary skill in the art to include the CSI-RS configuration information taught by D2 in the RRC message disclosed by D1 because cell-specific configurations can aid in inter-cell beam measurements and with mobility (Section 4) while intervals of sub-time units for CSI-RS bas on numerology provides for flexible beam sweeping, mapping of CSI-RS to SS blocks with shorter symbols and use of CP in each shorter symbol for providing guard time for RX beam switch and AGC adjustments (Section 3 below Figure 2).

Regarding claim 6, D1 in view of D2 further discloses the method according to claim 5, comprising: receiving, by the UE, a reference signal notification message sent by a network device in a current cell; or receiving, by the UE, a reference signal notification message sent by a network device in a neighboring cell of a current cell (D1: pp 39-40 Agreement disclosing a “Resource Setting” defined as configuration for signal for channel and/or interference measurement; and disclosing configuration parameters signaled via RRC; Section 4 disclosing the network can provide cell specifically configured CSI-RS for initial beam selection or cell specifically configured CSI-RS for neighbor cells to be used in mobility decisions which inherently comes from a current cell of the UE ; further, the concept of handover to a neighbor cell is discussed which obviously provides for the neighbor cell to provide CSI-RS configuration to the UE after handover).  

Regarding claims 7 and 11, the claims are directed towards a reference signal notification apparatus that performs the method of claims 1 and 4; therefore, claims 7 and 11 are rejected on the grounds presented above for claims 1 and 4.

Regarding claims 12 and 16, the claims are directed towards a reference signal notification apparatus that performs the method of claims 5 and 6; therefore, claims 12 and 16 are rejected on the grounds presented above for claims 5 and 6.

Regarding claim 17, D2 further suggests the apparatus according to claim 7, wherein the reference signal notification message further comprises reference information used to indicate whether the time resource information is based on a current cell or a neighboring cell (Section 4 disclosing CSI-RS configuration is cell specific for beam management in the cell or for inter-cell beam measurement of neighboring cells).  

Regarding claim 18, D2 further discloses the apparatus according to claim 7, wherein the transceiver is further configured to send a broadcast message, wherein the broadcast message comprises reference information used to indicate whether the time resource information is based on a current cell or a neighboring cell (Section 4 disclosing (2) SSS for cell ID detection).  

Regarding claim 19, D2 further suggests the apparatus according to claim 12, wherein the reference signal notification message further comprises reference information used to indicate whether the time resource information is based on a current cell or a neighboring cell (Section 4 disclosing CSI-RS configuration is cell specific for beam management in the cell or for inter-cell beam measurement of neighboring cells).  

Regarding claim 20, D2 further discloses the apparatus according to claim 12, wherein the transceiver is further configured to receive a broadcast message, wherein the broadcast message comprises reference information used to indicate whether the time resource information is based on a current cell or a neighboring cell (Section 4 disclosing (2) SSS for cell ID detection).  

Response to Arguments
Claim Rejections - 35 USC § 112
The amendments have effectively overcome the rejections under 35 U.S.C. § 112 presented in the previous office action; therefore, said rejections have been withdrawn.

Claim Rejections - 35 USC § 102
Applicant’s arguments with respect to claim(s) 1, 4-7, 11-12 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461